Citation Nr: 0947669	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-44 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
also claimed as motor axonal neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part denied 
entitlement to service connection for the above condition.

In May 2007 and July 2008, the Board remanded the Veteran's 
appeal for additional development.  The case has been 
returned to the Board for further adjudication.  
Unfortunately, the requested development has not been 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has developed motor axonal 
neuropathy as the result of heavy metal exposure during 
service.

In the May 2007 and July 2008 remands, the Board directed 
that the Veteran be afforded the opportunity to undergo heavy 
metal testing recommended by an October 2004 VA examiner.  
See Daves v. Nicholson, 21 Vet App 46 (2007) (When VAs duty 
to provide a medical examination is triggered, this duty 
includes the requirement that it provide reasonable tests and 
other examinations necessary to render a meaningful medical 
opinion); citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991) (holding duty to assist includes providing additional 
testing or examinations recommended by a VA examiner).

The Veteran was provided a VA examination in October 2008, 
where the impression was undiagnosed medical or neurological 
illness or chronic pain syndrome.  However, no heavy metal 
testing was done.  In a May 2009 addendum to the 2008 VA 
examination report, the examiner stated that he did not know 
of any way to perform heavy metal testing at that facility or 
elsewhere.  He suggested that the appropriate person 
establish contact with the Environmental Protection Agency 
(EPA) or other agencies or companies like Pacific Bio Labs 
where such testing might take place.  This suggested 
development was also not undertaken.  

The Board notes that the October 2004 examiner who originally 
suggested the heavy metal testing was a doctor at the Boston 
VA medical center (VAMC) and apparently believed that heavy 
metal testing was feasible.  This is the same facility where 
the October 2008 VA examiner conducted his examination.  
Furthermore, It appears that lab tests are routinely used for 
heavy metal testing in seriously exposed persons and include 
blood tests, liver and renal function tests, X-rays, and hair 
and fingernail analysis.  While a doctor's office may not 
routinely conduct all of these tests, blood samples can be 
taken at most doctor's offices and sent to the appropriate 
labs.  See Heavy Metal Toxicity, Life Extension, 
http://www.lef.org/protocols/prtcl-156a.shtml#lab; Hair 
Analysis, WebMD, http://www.webmd.com/skin-problems-and-
treatments/hair-loss/hair-analysis, last visited December 1, 
2009.  

As the VA examiner recommended heavy metal testing that has 
not yet been completed and as it is necessary to show 
exposure to heavy metals to demonstrate entitlement to 
service connection, the Board is obliged to remand this case 
so that the recommended testing can be accomplished.  See 
Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the 
duty to assist claimants with developing their claims extends 
to ensuring that testing recommended by VA examiners be 
conducted).  While the October 2008 VA examiner may not have 
been familiar with heavy metal testing, another VA examiner 
at that facility was familiar enough to suggest that it be 
performed and more of an effort must be made to carry out 
this type of testing in order to properly adjudicate the 
Veteran's claim.

As the Board's May 2007 and July 2008 remand orders have not 
been complied with, remand is necessary.  See Stegall v. 
West, 11 Vet. App 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The agency or original jurisdiction 
(AOJ) should determine whether heavy metal 
testing is feasible.  In this regard it 
should contact the appropriate VA facilities 
to determine whether such testing is 
possible.  If such testing is possible, it 
should be conducted.

If the testing is not feasible, the AOJ 
should contact the EPA, or other companies 
as suggested by the VA examiner in the May 
2009 addendum.  

3.  If the Veteran's heavy metal testing is 
positive, the claims folder and a copy of 
this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case.  

The examiner should provide an opinion as to 
whether it is as likely as not (50 percent 
or better probability) that the Veteran has 
current peripheral neuropathy (or has had 
such neuropathy at any time since August 
2002) that is the result of exposure to 
chemicals, heavy metal, or ionizing 
radiation during service.  The examiner 
should provide a rationale for the opinion 
that takes into account the Veteran's 
reports of symptoms and exposures.

3.  If the benefits sought on appeal are not 
fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

